FILED
                             NOT FOR PUBLICATION                            JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



C. ALEXANDRA TELLUSELLE,                          No. 12-17191

               Plaintiff - Appellant,             D.C. No. 1:11-cv-00343-BMK

  v.
                                                  MEMORANDUM *
HAWAII PACIFIC UNIVERSITY;
ERLEINA DANAO,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                   Barry M. Kurren, Magistrate Judge, Presiding **

                              Submitted June 10, 2013 ***

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       C. Alexandra Telluselle appeals pro se from the district court’s summary

judgment in her action alleging federal and state law claims arising out of her

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

       ***
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
enrollment in a graduate degree program on an international student visa from

Sweden. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Darensburg v. Metro. Transp. Comm’n, 636 F.3d 511, 518 (9th Cir. 2011), and we

affirm.

      The district court properly granted summary judgment on Telluselle’s Title

VI claim because Telluselle failed to raise a genuine dispute of material fact as to

whether defendants’ allegedly favorable treatment of other Swedish international

students constituted discrimination against her on the basis of national origin. See

id. at 522 (setting forth elements of Title VI prima facie discrimination claim).

      The district court properly granted summary judgment on Telluselle’s

negligence claim because Telluselle failed to raise a genuine dispute of material

fact as to whether defendants owed her any duty to transfer credits from a Swedish

university or to provide her academic, immigration, or other counseling. See

Kaho’Ohanohano v. Dep’t of Human Servs., 178 P.3d 538, 562-63 (Haw. 2008)

(setting forth elements of a negligence claim).

      The district court properly granted summary judgment on Telluselle’s breach

of contract claim because Telluselle failed to raise a genuine dispute of material

fact as to whether the parties entered into an express or implied contract in which

defendants made promises regarding academic counseling or transferring credits.


                                           2                                    12-17191
See Chuck Jones & MacLaren v. Williams, 71 P.3d 437, 451 (Haw. Ct. App. 2003)

(setting forth elements of a breach of contract claim).

      We do not consider issues raised for the first time either on appeal or in

Telluselle’s reply brief, including with respect to alleged discrimination based on

disability or defendants’ alleged failure to produce documents. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Telluselle’s contentions regarding the district court’s alleged failure to

review all the evidence and defendants’ alleged failure to cooperate with

immigration officials are unpersuasive.

      AFFIRMED.




                                           3                                       12-17191